32 Mich. App. 462 (1971)
189 N.W.2d 14
GRANGER
v.
LUNDBERG
Docket No. 8029.
Michigan Court of Appeals.
Decided April 20, 1971.
Powell, Peres, Carr & Jacques, for plaintiffs.
Love, Snyder & Lewis (by Robert H. Watson, Jr.), for defendant.
Before: V.J. BRENNAN, P.J., and QUINN and O'HARA,[*] JJ.
O'HARA, J.
This litigious little drama arises from a boundary dispute between adjoining property owners. Its origins lie at least as far back as 1955 when plaintiffs initially sued defendant. For a lack of progress, the court entered a dismissal without prejudice. Subsequently, in 1967, plaintiffs again brought suit alleging that defendant, who owned lot 4, was trespassing on their land [lot 5] and, in general, doing acts destructive to its value. Plaintiffs sought a permanent injunction restraining similar acts and $5,000 in damages. In his answer the defendant denied most allegations made and, *464 additionally, pleaded a counterclaim which sought judicial recognition of a certain "old line fence" as the legal boundary between the parties' land.
Prior to his opening statement at the trial, defendant's counsel admitted the allegations in plaintiffs' complaint and consented to the entry of a permanent injunction restraining defendant from entering upon lot 5. No damages were awarded. Thereupon, a recess was called and the trial judge directed that surveyors representing the parties attempt settlement of the remaining issue as to the property line between lots 4 and 5. The negotiations proved fruitless.
Upon resumption of the trial, the defendant promptly moved to dismiss his counterclaim "without prejudice". Plaintiffs objected strenuously contending that defendant should either present his proofs at that time or that any dismissal, alternatively, should be "with prejudice". The trial judge noted that he was powerless to compel a litigant to offer his proofs and that the only issue remaining was whether the dismissal would be with or without prejudice. Still, defendant did not indicate a willingness to offer his proofs. Hence, the trial court dismissed the counterclaim with prejudice. Also denied was defendant's post-trial motion for a court order authorizing him to proceed with his proofs on the counterclaim.
On this appeal of right defendant assigns as error the dismissal of his counterclaim with prejudice.
Once a litigant has proceeded to trial on his counterclaim, both GCR 1963, 504.1(2)[1] and antecedent *465 case law recognize that the "granting or refusal of leave to dismiss * * * is a matter of practice resting in the discretion of the court, which discretion is to be exercised with reference to the rights of both the parties". City of Dearborn v. Michigan Turnpike Authority (1955), 344 Mich. 37, 47. See, also, Danziger v. Village of Bingham Farms (1961), 362 Mich. 629.
Under the circumstances, the trial judge should, and in fact did, weigh the competing interests of the parties along with any resultant inconvenience to the court from further delays. He could hardly ignore the unsettling effect of the boundary dispute on the land in question. Any reasonable resolution of the dispute included the determination of the boundaries between lots 4 and 5. For the court to hold otherwise would have denied plaintiffs the relief sought and also would have rendered the considerable investment of judicial energy for naught.
Our examination of the record indicates that the trial court sought resolution of the impasse via all reasonable means and that the learned judge exhibited admirable restraint during the proceedings. As an indication of the court's thoroughness, we need look no further than the following excerpt from the record:
"The Court [addressing defendant's counsel]: The court is of the opinion, Mr. Watson, that this is the day set for trial. The case has been pretried. We have tried several days to settle the case. We have exhausted every means of pretrial discovery. We have had at least three surveyors in chambers to go over the problem in an attempt to settle it, without avail. We are here for trial this morning.
*466 "The plaintiffs, Dr. Granger and his wife, are entitled to their day in court. They are entitled to their day in court on your complaint today. So the court under the circumstances has no choice but to dismiss your complaint as you pray for. But the court would add that it should be dismissed with prejudice."
Since it was defendant who elected not to put in his proofs, he cannot be heard to allege an abuse of judicial discretion by the judge in dismissing with prejudice.
Affirmed. Costs to the plaintiffs.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  "Except as provided in subrule 504.1(1), an action shall not be dismissed at the plaintiff's instance unless by order of court upon such terms and conditions as the court deems proper. If a counterclaim has been pleaded by a defendant prior to the service upon him of the plaintiff's motion to dismiss, the court shall not order the action dismissed over the defendant's objection unless the counterclaim can remain pending for independent adjudication by the court. Unless otherwise specified in the order, a dismissal by order of court under this paragraph is without prejudice."